Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-22-2002

Bryan v. All Out Die Cutting
Precedential or Non-Precedential:

Docket 1-2227




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Bryan v. All Out Die Cutting" (2002). 2002 Decisions. Paper 196.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/196


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                         No. 01-2227




                         LAURA BRYAN;
                        VEATRICE LONG,

                              Appellants

                                 v.

                  ALL OUT DIE CUTTING, INC.;
                         ABRAHAM KATZ




   ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                    DISTRICT OF NEW JERSEY

                (Dist. Court No. 98-cv-01699)
       District Court Judge: Faith S. Hochberg



          Submitted Under Third Circuit LAR 34.1(a)
                        March 4, 2002

      Before: ALITO, RENDELL, and HALL, Circuit Judges.

               (Opinion Filed: March 22, 2002)




                     OPINION OF THE COURT



PER CURIAM:
          Because the parties are familiar with the background of this
appeal, it will
not be set out. Laura Bryan and Veatrice Long appeal the District Court's
denial of their
motion for partial summary judgment, motion for leave to file an amendment
to their
complaint, and dismissal of their complaint.
          The first issue presented for review is whether the District
Court properly
denied Plaintiffs' motion for partial summary judgment. The District
Court found that no
actual case or controversy existed between the named parties. Federal
judicial power may
not be exercised unless there is a "legal controversy that is real and not
hypothetical,"
affecting the parties in a "concrete manner so as to provide the factual
predicate for
reasoned adjudication," with sufficiently adverse parties so as "to
sharpen issues for
judicial resolution." International Broth. of Boilermakers, Iron Ship
Builders,
Blacksmiths, Forgers and Helpers v. Kelly, 815 F.2d 912, 915 (3d Cir.
1987). A claim for
money damages is moot if it will never be possible for the defendant to
provide any relief.
See National Iranian Oil Co. v. Mapco Intern., Inc., 983 F.2d 485 (3d Cir.
1992). In this
case, the Plaintiffs entered into a full settlement and release of all
claims against both the
corporate and individual Defendants. The Assignment, Payment and Release
Agreement
provides that the Plaintiffs "forever release and discharge All Out and
Katz from any
liability for any judgment they may ultimately obtain in the Lawsuit."
Appendix at 11. In
an annexed Supplement to the Assignment, Payment and Release Agreement,
the parties
agreed that the Plaintiffs shall not "(i) initiate or take any steps to
record any such
Judgment in any jurisdiction, (ii) initiate nor take any steps to enforce
any such Judgment
against All Out or Katz, and (iii) take any steps which would adversely
affect the credit
standing of All Out or Katz." Appendix at 14. Once the parties entered
into a full release
and settlement of all claims against the individual and corporate
Defendants and the
agreements were approved by the Bankruptcy Court, an actual case or
controversy ceased
to exist, and the District Court could not properly exercise jurisdiction
over the matter.
Therefore, we find the District Court properly denied Plaintiff's motion
for partial
summary judgment and closed the case.
          The second issue presented for review is whether Plaintiffs
should be
allowed to proceed with their case under N.J.S.A. 17:28-2 (1994).
N.J.S.A. 17:28-2 states
          No policy of insurance against loss or damage resulting from
accident to or
          injury suffered by an employee or other person and for which the
person
          insured is liable . . . shall be issued or delivered . . .
unless there is
          contained within the policy a provision that the insolvency or
bankruptcy of
          the person insured shall not release the insurance carrier from
the payment
          of damages for injury sustained or loss occasioned during the
life of the
          policy, and stating that in case execution against the insured
is returned
          unsatisfied in an action brought by the injured person . . .
because of the
          insolvency or bankruptcy, then an action may be maintained by
the injured
          person, or his personal representative, against the corporation
under the
          terms of the policy for the amount of the judgment in the action
not
          exceeding the amount of the policy.

     This statute gives injured parties the right to proceed against a
debtor's insurance
carrier in the event that the execution of a judgment against an insured
is unsatisfied
because of insolvency or bankruptcy. The statute does not give injured
parties the right to
proceed against an insurer after the insured has contracted to settle any
claims against it
with the injured party. See Dransfield v. Citizen Gas Co. of New York, 74
A.2d 304 (N.J.
1950). Therefore, we find this statute inapplicable to this case.
     The third issue presented for review is whether the District Court
improperly
denied Plaintiffs' motion for leave to file an amendment to their
complaint to include the
corporate Defendant's insurance company. The Bankruptcy Court approved
the parties'
Assignment, Payment and Release Agreement on June 21, 2000. See In re:
All Out Die
Cutting Inc., No. 199-20333-353 (Bankr. E.D.N.Y. June 21, 2000).
Plaintiffs moved for
leave to filed an amendment on July 17, 2000. Once the Bankruptcy Court
entered its
Order approving the agreement, an actual case or controversy ceased to
exist, and District
Court lacked jurisdiction to grant Plaintiffs' motion for leave to amend
their complaint.
Accordingly, we affirm the Order of the District Court.